Exhibit 10.2

FORBEARANCE AGREEMENT

THIS FORBEARANCE AGREEMENT (hereinafter, this “Agreement”) is entered into as of
December 19, 2017, by and among EXCO RESOURCES, INC. (“Borrower”), CERTAIN
SUBSIDIARIES OF BORROWER, as Guarantors (the “Guarantors”) and the LENDERS party
hereto (the “Lenders”). Unless the context otherwise requires or unless
otherwise expressly defined herein, capitalized terms used but not defined in
this Agreement have the meanings assigned to such terms in the Credit Agreement
(as defined below).

RECITALS

WHEREAS, Borrower, the Guarantors, Wilmington Trust, National Association, as
Administrative Agent and Collateral Trustee, and the lenders party thereto from
time to time have entered into that certain 1.75 Lien Term Loan Credit
Agreement, dated as of March 15, 2017 (as the same has been amended, restated,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof, the “Credit Agreement”);

WHEREAS, the Borrower has notified the Lenders that it is projecting that it
will fail to (a) make the interest payment due on December 20, 2017 under the
Credit Agreement, (b) make the payment due on December 29, 2017 under the Junior
Lien Credit Agreement and (c) maintain (i) the minimum liquidity required under
Section 7.11(a) of the First Lien RBL Credit Agreement as of the last day of the
fiscal quarter ended December 31, 2017, (ii) the Interest Coverage Ratio
required under Section 7.11(b) of the First Lien RBL Credit Agreement as of the
last day of the fiscal quarter ended December 31, 2017 and (iii) the leverage
ratio required under Section 7.11(c) of the First Lien RBL Credit Agreement as
of the last day of the fiscal quarter ended December 31, 2017, which will, upon
the occurrence thereof, in each case, result directly or indirectly in the
occurrence of an Event of Default under clauses (b), (e) and (f) of Article VIII
of the Credit Agreement (the “Specified Events of Default” and each
individually, a “Specified Event of Default”);

WHEREAS, the Borrower has requested that the Lenders forbear from exercising
their rights and remedies under the Loan Documents arising as a result of the
Specified Events of Default; and

WHEREAS, the Majority Lenders have agreed to forbear from exercising their
rights and remedies upon and subject to the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

Specified Events of Default

1.01 Effect of Specified Events of Default. Each Credit Party hereby
acknowledges, confirms and agrees that (a) the Borrower may fail to (i) make the
interest payment due on December 20, 2017 under the Credit Agreement, (ii) make
the payment due on December 29,

 

Forbearance Agreement       Page 1



--------------------------------------------------------------------------------

2017 under the Junior Lien Credit Agreement and (ii) maintain (A) the minimum
liquidity required under Section 7.11(a) of the First Lien RBL Credit Agreement
as of the last day of the fiscal quarter ended December 31, 2017, (B) the
Interest Coverage Ratio required under Section 7.11(b) of the First Lien RBL
Credit Agreement as of the last day of the fiscal quarter ended December 31,
2017 and (C) the leverage ratio required under Section 7.11(c) of the First Lien
RBL Credit Agreement as of the last day of the fiscal quarter ended December 31,
2017 and (b) upon the occurrence thereof, each of the Specified Events of
Default will constitute, directly or indirectly, an Event of Default under and
as defined in the Credit Agreement, entitling the Lenders to exercise their
rights and remedies under the Loan Document.

1.02 No Other Known Defaults. Each party hereto acknowledges that, as of the
date of this Agreement, it has no knowledge of the existence on the date hereof
of any Defaults or Events of Default other than the Specified Events of Default.

ARTICLE II

Forbearance; Certain Agreements

2.01 Forbearance. Subject to the satisfaction of each condition precedent set
forth in Article III hereof, and in reliance upon the representations,
warranties and covenants of the Borrower and the Guarantor contained in this
Agreement and subject to the other terms and conditions of this Agreement, the
Lenders hereby agree to forbear from exercising any of their rights and remedies
under the Loan Documents against any Credit Party arising as a result of the
Specified Events of Default (the “Forbearance”), until the earlier to occur of
(a) 11:59 p.m. (central time) on January 15, 2018, (b) the occurrence or
existence of a Default or Event of Default other than the Specified Events of
Default, (c) the occurrence of any default in the performance by the Borrower or
any other Credit Party with respect to the obligations and covenants under this
Agreement, (d) any forbearance granted under the First Lien RBL Documents, the
Senior Secured Notes Documents, or the Junior Lien Documents ceasing to be
effective or otherwise terminates, (e) the Borrower fails to exercise
commercially reasonable efforts to promptly pay the Lenders’ reasonable and
documented professional fees and expenses to the extent incurred and invoiced
during the Forbearance Period (as defined below) and (f) the date this Agreement
otherwise terminates pursuant to the terms and conditions set forth herein (the
“Forbearance Termination Date” and, the period during which the Forbearance is
in effect in accordance with the terms of this Agreement, the “Forbearance
Period”); provided, however, that the Forbearance Period shall immediately
terminate if the Borrower or any of its affiliates (i) declare an intention or
take any action in furtherance of making any payment on account of (x) the
Junior Lien Credit Agreement or (y) the Existing Unsecured Notes.

2.02 No Waiver; Reservation of Rights. Nothing contained in this Agreement shall
be construed as a waiver or forgiveness by any Lender of any Specified Event of
Default, as a cure of any Specified Event of Default, or, except as otherwise
expressly provided herein, as a limitation or restriction of the rights of the
Lenders to exercise any available right or remedy in accordance with the Loan
Documents (x) with respect to any Specified Event of Default or (y) with respect
to any other Default or Event of Default under and as defined in the Credit
Agreement, whether now existing or hereafter occurring, as against or with
respect to any Person, including the Borrower and the Guarantor. The Forbearance
and the Forbearance Period shall automatically terminate on the Forbearance
Termination Date without further notice, and at any time from and after the
Forbearance Termination Date, the Lenders shall be entitled to exercise their
rights and remedies under the Loan Documents without further notice, including
with respect to any Specified Event of Default.

 

Forbearance Agreement    Page 2   



--------------------------------------------------------------------------------

2.03 Binding Effect of Loan Documents. Except as limited and/or modified by this
Agreement, the Loan Documents shall be deemed to be in full force and effect,
including during the Forbearance Period, and all provisions of the Loan
Documents relating to the rights and remedies of the Lenders shall continue to
be in effect until such time as all Obligations have been finally paid in full
in cash and the Credit Agreement has been terminated in accordance with the
terms thereof.

ARTICLE III

Conditions Precedent

The Forbearance shall be effective when (a) the Borrower shall have received one
or more counterparts of this Agreement, duly executed and delivered by the
Credit Parties and the Lenders and (b) the Borrower shall have paid the Lenders’
accrued and unpaid professional fees and expenses to the extent previously
invoiced prior to the date hereof.

ARTICLE IV

No Waiver; Acknowledgement and Reaffirmation

4.01 No Waiver. Nothing contained herein shall be construed as a waiver by any
Lender of any covenant or provision of the Credit Agreement, the other Loan
Documents, this Agreement, or of any other contract or instrument between the
Credit Parties, on the one hand, and the Lenders, on the other hand, and the
failure by the Lenders at any time or times hereafter to require strict
performance by the Borrower or any other Credit Party of any provision thereof
shall not waive, affect or diminish any right of the Lenders to thereafter
demand strict compliance therewith. The Lenders hereby reserve all rights
granted under the Credit Agreement, the other Loan Documents, this Agreement and
any other contract or instrument between the Credit Parties, on the one hand,
and the Lenders, on the other hand. This Agreement is not to be construed as a
cure, waiver or forgiveness of the Specified Events of Default or of any other
Default or Event of Default under and as defined in the Credit Agreement now
existing or hereafter arising.

4.02 Reaffirmation of Security Interests. Each Credit Party hereby acknowledges,
confirms and agrees that (a) pursuant to the Loan Documents, the Collateral
Trustee, for the benefit of the Secured Parties, holds first priority, fully
enforceable, nonavoidable, valid and duly perfected security interests in and
Liens upon the Collateral, subject only to Liens permitted under Section 6.07 of
the Credit Agreement, and (b) such security interests and Liens secure all of
the Obligations now or hereafter incurred. Each Credit Party hereby reaffirms
its obligations under each of the Security Instruments, in each case as amended
or modified to date, to which it is a party.

ARTICLE V

Ratifications, Representations and Warranties

5.01 Ratifications. For the period during which the Forbearance is effective,
the terms and provisions set forth in this Agreement shall modify and supersede
all inconsistent terms and

 

Forbearance Agreement    Page 3   



--------------------------------------------------------------------------------

provisions set forth in the Credit Agreement and the other Loan Documents, and,
except as expressly modified and superseded by this Agreement, the terms and
provisions of the Credit Agreement and the other Loan Documents are ratified and
confirmed and shall continue in full force and effect. Each Credit Party hereby
agrees that the Credit Agreement, as amended hereby, and the other Loan
Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms.

5.02 Representations and Warranties. Each Credit Party hereby represents and
warrants to the Lenders that (a) the execution, delivery and performance of this
Agreement have been authorized by all requisite corporate action on the part of
the Borrower and will not violate the organizational documents or governing
documents of such Credit Party; (b) the representations and warranties contained
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made on and as of the
date hereof, except to the extent such representations and warranties
specifically relate to any earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date; (c) other than the Specified Events of Default, no Default or Event of
Default under and as defined in the Credit Agreement has occurred and is
continuing; (d) other than the Specified Events of Default, the Credit Parties
are in full compliance with all covenants and agreements contained in the Credit
Agreement and the other Loan Documents, unless such compliance has been
specifically waived in writing by the Lenders (or at least the required
percentage thereof); and (e) such Credit Party has not amended its
organizational documents or governing documents since the Effective Date of the
Credit Agreement.

ARTICLE VI

Miscellaneous Provisions

6.01 Survival of Representations and Warranties. All representations and
warranties made in this Agreement, the Credit Agreement or any other Loan
Document, including, without limitation, any document furnished in connection
with this Agreement, shall survive the execution and delivery of this Agreement.

6.02 Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

6.03 Successors and Assigns; No Third Party Beneficiaries. This Agreement is
binding upon and shall inure to the benefit of each party hereto and their
respective successors and assigns, provided that the Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Lenders. Except as expressly provided in the preceding sentence,
neither this Agreement nor any of the provisions hereof shall inure to the
benefit of any Person other than the parties hereto.

6.04 No Duress. This Agreement has been entered into without force or duress, of
the free will of each Credit Party and such Credit Party’s decision to enter
into this Agreement is a fully informed decision and such Credit Party is aware
of all legal and other ramifications of such decision.

 

Forbearance Agreement    Page 4   



--------------------------------------------------------------------------------

6.05 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. Delivery
of an executed counterpart to this Agreement by facsimile or other electronic
means shall be effective as delivery of a manually executed counterpart to this
Agreement.

6.06 Effect of Waiver. No consent or waiver, express or implied, by the Lenders
(or any portion thereof) to or for any breach of or deviation from any covenant
or condition by the Borrower shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.

6.07 Headings. The headings, captions, and arrangements used in this Agreement
are for convenience only and shall not affect the interpretation of this
Agreement.

6.08 APPLICABLE LAW. THIS AGREEMENT AND ANY OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

6.09 FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE
DATE THIS AGREEMENT IS EXECUTED. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AGREEMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY EACH PARTY HERETO.

6.10 RELEASE. EACH CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” (AS DEFINED IN THE CREDIT AGREEMENT) OR TO
SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM ANY LENDER. EACH
CREDIT PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
EACH LENDER, AND EACH OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, ASSIGNS,
OFFICERS, MANAGERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS, ATTORNEYS,
REPRESENTATIVES, PARENT CORPORATIONS, SUBSIDIARIES, AND AFFILIATES (THE
“RELEASEES”), FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY (“CLAIMS”), ORIGINATING IN WHOLE OR IN PART ON
OR BEFORE THE DATE THIS AGREEMENT IS EXECUTED, WHICH SUCH CREDIT PARTY MAY NOW
OR HEREAFTER HAVE AGAINST ANY

 

Forbearance Agreement    Page 5   



--------------------------------------------------------------------------------

SUCH RELEASEE, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, IN CONNECTION
WITH THE CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT, OTHER THAN ANY
SUCH LIABILITIES, OBLIGATIONS, CLAIMS, CAUSES OF ACTION OR SUITS RESULTING FROM
THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF ANY LENDER, AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL NON-APPEALABLE
JUDGMENT.

6.11 COVENANT NOT TO SUE. EACH CREDIT PARTY HEREBY ABSOLUTELY, UNCONDITIONALLY
AND IRREVOCABLY, COVENANTS AND AGREES WITH AND IN FAVOR OF EACH RELEASEE THAT IT
WILL NOT SUE (AT LAW, IN EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY
RELEASEE ON THE BASIS OF ANY CLAIM RELEASED, REMISED AND DISCHARGED BY SUCH
CREDIT PARTY PURSUANT TO SECTION 6.10 ABOVE. IF ANY CREDIT PARTY VIOLATES THE
FOREGOING COVENANT, SUCH CREDIT PARTY, FOR ITSELF AND ITS SUCCESSORS AND
ASSIGNS, AND ITS PRESENT AND FORMER SHAREHOLDERS, AFFILIATES, SUBSIDIARIES,
DIVISIONS, PREDECESSORS, DIRECTORS, OFFICERS, ATTORNEYS, EMPLOYEES, AGENTS AND
OTHER REPRESENTATIVES, AGREES TO PAY, IN ADDITION TO SUCH OTHER DAMAGES AS ANY
RELEASEE MAY SUSTAIN AS A RESULT OF SUCH VIOLATION, ALL ATTORNEYS’ FEES AND
COSTS INCURRED BY ANY RELEASEE AS A RESULT OF SUCH VIOLATION.

6.12 Reviewed by Attorneys. Each Credit Party represents and warrants to the
Lenders that it (a) understands fully the terms of this Agreement and the
consequences of the execution and delivery of this Agreement, (b) has been
afforded an opportunity to discuss this Agreement with, and have this Agreement
reviewed by, such attorneys and other persons as such Credit Party may wish, and
(c) has entered into this Agreement and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Agreement nor the other documents executed pursuant
hereto shall be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Agreement
and the other documents executed pursuant hereto or in connection herewith.

6.13 Loan Document. This Agreement shall be deemed to constitute a Loan Document
for all purposes and in all respects.

[Signature Pages Follow]

 

Forbearance Agreement    Page 6   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

BORROWER: EXCO RESOURCES, INC. By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:   Vice President, Chief Financial Officer and
Treasurer GUARANTORS: EXCO HOLDING (PA), INC. EXCO PRODUCTION COMPANY (PA), LLC
EXCO PRODUCTION COMPANY (WV), LLC EXCO RESOURCES (XA), LLC EXCO SERVICES, INC.
EXCO MIDCONTINENT MLP, LLC EXCO PARTNERS GP, LLC EXCO PARTNERS OLP GP, LLC EXCO
HOLDING MLP, INC. EXCO LAND COMPANY, LLC

By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:   Vice President, Chief Financial Officer and
Treasurer EXCO OPERATING COMPANY, LP

By:   EXCO Partners OLP GP, LLC,
its general partner

  By:  

/s/ Tyler Farquharson

  Name:   Tyler Farquharson   Title:   Vice President, Chief Financial Officer
and Treasurer

 

EXCO - Forbearance Agreement    Signature Page   



--------------------------------------------------------------------------------

EXCO GP PARTNERS OLD, LP

By:   EXCO Partners GP, LLC,
its general partner

  By:  

/s/ Tyler Farquharson

  Name:   Tyler Farquharson   Title:   Vice President, Chief Financial Officer
and Treasurer

RAIDER MARKETING GP, LLC By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:   Vice President, Chief Financial Officer and
Treasurer RAIDER MARKETING, LP

By:   Raider Marketing GP, LLC
its general partner

  By:  

/s/ Tyler Farquharson

  Name:   Tyler Farquharson   Title:   Vice President, Chief Financial Officer
and Treasurer

 

EXCO - Forbearance Agreement    Signature Page   



--------------------------------------------------------------------------------

ADVENT CAPITAL (NO 3) LTD

BRIT INSURANCE (GIBRALTAR) PCC LIMITED

BRIT SYNDICATES LIMITED

FEDERATED INSURANCE COMPANY OF CANADA

NORTHBRIDGE GENERAL INSURANCE CORPORATION

CLEARWATER SELECT INSURANCE COMPANY

NEWLINE CORPORATE NAME LIMITED (SYNDICATE)

ODYSSEY REINSURANCE COMPANY

TIG INSURANCE COMPANY

WENTWORTH INSURANCE COMP ANY LTD.

ZENITH INSURANCE COMPANY

FAIRFAX FINANCIAL HOLDINGS MASTER TRUST FUND

as Lenders By: Hamblin Watsa Investment Counsel Ltd., its Investment Manager By:
 

/s/ Paul Rivett

  Name: Paul Rivett   Title: Chief Operating Officer
ENERGY STRATEGIC ADVISORY SERVICES LLC as a Lender By:  

/s/ Jonathan Siegler

  Name: Jonathan Siegler   Title: Chief Financial Officer GEN IV INVESTMENT
OPPORTUNITIES, LLC as a Lender By:  

/s/ Paul Segal

  Name: Paul Segal   Title: President VEGA ASSET PARTNERS, LP as a Lender By:  

/s/ Paul Segal

  Name: Paul Segal   Title: Manager

 

   Signature Page   